NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                        No. 13-4379
                                        ___________

                          HECTOR HERNANDEZ NEGRON,
                                         Appellant

                                            v.

                          WARDEN OF FCI-SCHUYLKILL
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 3-12-cv-00957)
                     District Judge: Honorable William J. Nealon
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 5, 2014

            Before: CHAGARES, KRAUSE and SLOVITER, Circuit Judges

                               (Filed: September 8, 2014)
                                      ___________

                                         OPINION
                                        ___________

PER CURIAM

      Pro se appellant Hector Hernandez Negron appeals the District Court’s order

denying his petition under 28 U.S.C. § 2241. For the reasons detailed below, we will

affirm the District Court’s judgment.
       In 1994, Negron was convicted in Superior Court in Puerto Rico for a drug crime

and sentenced to 20 years’ imprisonment. On February 16, 1996, while imprisoned on

the Puerto Rico sentence, Negron was arrested on federal charges of (1) conspiracy to

distribute in excess of five kilograms of cocaine, crack cocaine, and heroin, and (2)

distribution of cocaine within 1,000 feet of a school. See 21 U.S.C. §§ 841(a)(1), 846,

860; 18 U.S.C. § 2. Negron’s appearance in federal court was obtained by a writ of

habeas corpus ad prosequendum. Negron was convicted in January 1998 in the District

of Puerto Rico, and sentenced to 450 months’ imprisonment. On March 19, 1999,

Negron was returned to Puerto Rico authorities.

       In July 2001, while still in Puerto Rico custody, Negron filed a motion under 28

U.S.C. § 2255 in the District of Puerto Rico. In connection with this motion, on February

4, 2002, Negron was transferred to a federal prison, again via habeas corpus ad

prosequendum. His § 2255 motion was dismissed on August 7, 2002; he says that he was

returned to a Puerto Rico prison on September 26, 2003. Negron was released from his

Puerto Rico sentence on November 15, 2004, and transported to federal custody to begin

serving his 450-month sentence.

       Negron then filed the petition under 28 U.S.C. § 2241 that is at issue here. He

claims that he is entitled to a credit of 60 months and 24 days against his federal sentence.

He arrives at that total, first, by combining the time he was purportedly in federal custody

in connection with his federal trial and his § 2255 motion. He also contends that he

completed his Puerto Rico sentence on June 15, 2004, but was not transferred to federal
                                             2
custody until November 15, 2004; he argues that he should also be entitled to credit for

those five months.

       The District Court denied Negron’s petition, and Negron filed a timely notice of

appeal to this Court. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the District Court’s denial of Negron’s § 2241 petition. See Vega v. United States, 493
F.3d 310, 314 (3d Cir. 2007).

       We agree with the District Court’s disposition of this case. As noted above,

Negron asks for credit against his federal sentence for three periods of time: (1) February

16, 1996, to March 19, 1999; (2) February 4, 2002, to September 26, 2003; and (3) June

15, 2004, to November 15, 2004. As to periods (1) and (2), “the time spent in federal

custody pursuant to a writ ad prosequendum is credited toward his state sentence, not his

federal sentence.” Ruggiano v. Reish, 307 F.3d 121, 125 n.1 (3d Cir. 2002); see also

Rios v. Wiley, 201 F.3d 257, 274-75 (3d Cir. 2000) (applying “general rule prohibiting

double credit” to situation where “the prisoner was in federal control pursuant to a writ of

habeas corpus ad prosequendum”), superseded on other grounds as stated in United

States v. Saintville, 218 F.3d 246, 248-49 (3d Cir. 2000). Therefore, Negron is not

entitled to credit against his federal sentence for those periods of incarceration.

       As to period (3) — June 15, 2004, to November 15, 2004 — Negron contends that

his state sentence ended on June 15, 2004, and that he should therefore have begun to

serve his federal sentence on that date. However, the evidence in the record is to the

contrary: the government has presented an order from Puerto Rico and records from the
                                              3
United States Marshals Service listing November 15, 2004, as the date Negron’s state

sentence ended and his federal sentence began. Therefore, Negron’s argument

concerning this period is simply not supported by the record. See generally 18 U.S.C.

§ 3585(a) (“A sentence to a term of imprisonment commences on the date the defendant

is received in custody awaiting transportation to, or arrives voluntarily to commence

service of sentence at, the official detention facility at which the sentence is to be

served.”).

       Finally, to the extent that Negron points to stray language in the sentencing

transcript that he contends supports his position, we are not persuaded. The District

Court stated unequivocally that Negron’s federal sentence would run consecutively to his

state sentence, and “district courts have no authority to credit time toward a sentence

under § 3585(b) — that function rests in the sole authority of the BOP.” Blood v.

Bledsoe, 648 F.3d 203, 206 (3d Cir. 2011).

       Accordingly, we will affirm the District Court’s judgment.




                                               4